

116 HR 698 IH: Department of Veterans Affairs Oversight Enhancement Act of 2019
U.S. House of Representatives
2019-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 698IN THE HOUSE OF REPRESENTATIVESJanuary 22, 2019Mr. Banks introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to report biennially on actions taken to address areas
			 of concern regarding the Department of Veterans Affairs in the High Risk
			 List of the Government Accountability Office, and for other purposes.
	
 1.Short titleThis Act may be cited as the Department of Veterans Affairs Oversight Enhancement Act of 2019. 2.Biennial report by Secretary of Veterans Affairs on actions taken to address areas of concern in the High Risk List of the Government Accountability Office (a)Biennial report requiredNot later than 120 days after the date of the enactment of this Act, and in each session of Congress thereafter in which the High Risk List of the Government Accountability Office published in that session includes areas of concern relating to the Department of Veterans Affairs, the Secretary of Veterans Affairs shall submit to the appropriate committees of Congress and the Comptroller General of the United States a report on the actions taken by the Secretary and the progress made by the Secretary in implementing the High Risk Action Plan of the Department of Veterans Affairs to address such areas of concern identified by the Comptroller General in the most recently published High Risk List.
 (b)ContentsEach report submitted under subsection (a) shall include, for the period covered by the report, the following:
 (1)The corrective measures and specific steps necessary for addressing root causes identified in the High Risk Action Plan for removal from the high-risk designation, including the progress of the Secretary in implementing those measures and steps. The specific measures and steps shall—
 (A)address each root cause; (B)identify resources to implement corrective actions, including funding, stakeholders, technology, and the senior officials responsible for implementing the corrective actions and reporting results;
 (C)identify metrics that can be used to assess progress and assign responsibility for tracking progress, including the mechanism that will be used to keep senior leadership informed about progress made or challenges encountered;
 (D)list key outcomes and goals that demonstrate progress in addressing the concerns; and (E)establish timeframes with overall and interim milestones.
 (2)The progress of the Secretary in addressing the five criteria for removal from the High Risk List for each of the areas of concern identified by the Comptroller General.
 (3)An explanation and course of action for each failure to fully adopt the criteria of the Comptroller General for removal from the High Risk list.
				3.Annual report by Secretary of Veterans Affairs on implementation of certain recommendations of
			 Comptroller General of the United States pertaining to Department of
			 Veterans Affairs
 (a)Annual report requiredNot later than 120 days after the date of the enactment of this Act, and not less frequently than once each year thereafter, the Secretary of Veterans Affairs shall submit to the appropriate committees of Congress and to the Comptroller General of the United States a report on the implementation of recommendations of the Comptroller General that pertain to the Department of Veterans Affairs.
 (b)ContentsEach report submitted under subsection (a) shall include, for the period covered by the report, the following:
 (1)The progress of the Secretary in implementing all open priority recommendations of the Comptroller General for the Department of Veterans Affairs.
 (2)An explanation for each instance where the Secretary has decided not to implement, or has not fully implemented, an open priority recommendation of the Comptroller General for the Department.
 (3)Courses of action for the Secretary to implement open priority recommendations of the Comptroller General, including—
 (A)resources to implement corrective actions, including funding, stakeholders, technology, and the senior officials responsible for implementing the corrective actions and reporting results;
 (B)metrics that can be used to assess progress and assign responsibility for tracking progress, including the mechanism that will be used to keep senior leadership informed about progress made or challenges encountered;
 (C)key outcomes and goals that demonstrate progress in addressing the concerns; and (D)timeframes with overall and interim milestones.
 (c)Supplement and not supplant current report requirementsThe requirements of this section shall supplement and not supplant the requirements of section 720 of title 31, United States Code.
 4.Appropriate committees of Congress definedIn this Act, the term appropriate committees of Congress means the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives.
		